NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



KENDRICK BUTLER, DC# R58650,               )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-3821
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley, Judge.

Kendrick Butler, pro se.


PER CURIAM.


             Affirmed.


KELLY, LUCAS, and KHOUZAM, JJ., Concur.